DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6-8, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2018/0149969) modified by Van Der Zouw (US 2018/0088347) and  Bamesberger (US 9,971,249).
Regarding claim 1, Sato meets the claimed, An imprinting system configured to cure formable material between a substrate and a template, (Sato [0018]-[0019] describe an imprint apparatus that cures imprint material (formable material)  between a substrate and a mold) the system comprising: a first spatial light modulator (Sato [0038] and [0041] describes a first digital mirror device, DMD (spatial light modulator) 63A) with a first set of modulation elements configured to expose the formable material between the substrate and the template to a first pattern (Sato [0035] and [0041] teach the DMD has many micro-mirrors (modulation elements) that expose the substrate to the distribution (pattern) of a light source)  of actinic radiation; (Sato [0022]-[0023] describe infrared, visible, or UV light can cure thermosetting resins,  and [0039] describes the heating light source produces near infrared or visible light, this would meet the broadest reasonable interpretation of actinic radiation) and a second spatial light modulator with a second set of modulation elements configured to expose the formable material between the substrate and the template to a second pattern of actinic radiation; (Sato [0035], [0038], and [0041] describes a second digital mirror device, DMD (spatial light modulator) 63B with micro-mirrors (elements) that can form a distribution pattern on a substrate, heating light is still actinic to thermosetting resins, see [0020]) while the formable material is between the substrate and the template (Sato Figure 1 and 4 show the imprint material 14 is between the substrate 11 and the mold 8.)  
Sato does not meet the claimed, and the first pattern and the second pattern overlap each other and wherein at a plane of the formable material while the formable material is being exposed to both the first pattern and the second pattern, and wherein at a plane of the formable material, while the formable material is being exposed to both the first pattern and the second pattern a first set of centers of the first pattern associated with centers of the first set of modulation elements overlap with a second set of interstitial points between arc offsets from a second set of centers of the second pattern associated with centers of the second set of modulation elements. 
Analogous in the field of imprint apparatus, Van Der Zouw describes an imprint apparatus and associated optical system with multiple spatial light modulators and meets the claimed,  and the first pattern and the second pattern overlap each other (Van Der Zouw [0174]-[0179] and [0113] describe an illumination system uses a beam combiner to overlap light from two different spatial light modulators) and wherein at a plane of the formable material while the formable material is being exposed to both the first pattern and the second pattern, (Van Der Zouw [0028] describes the substrate is exposed to radiation from the illumination system) a first set of centers of the first pattern associated with centers of the first set of modulation elements overlap with a second set of interstitial points are offset from a second set of centers of the second pattern associated with centers of the second set of modulation elements (Van Der Zouw [0104], [0113], and Figure 10d describe how the light from two spatial light modulators 262-S and 262-P are combined such that light from 262-S and 262-P form a diagonal pattern as described.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the apparatus of Sato by combining the radiation from the spatial light modulators into the pattern described in Van Der Zouw in order to selectively transmit radiation from the spatial light modulators, see [0019].
Sato [0020] describes an irradiation unit that produces UV rays for curing but does not describe that that light is directed towards the DMDs. Sato describes heating light is used with the DMDs which does not cure the formable material and does not meet the claimed, wherein the first and second patterns of actinic radiation cause the formable material to cross-link while the formable material is between the substrate and the template.
Analogous in the field of imprinting systems, Bamesberger describes a lithography device that also uses DMDs and meets the claimed, wherein the first and second patterns of actinic radiation cause the formable material to cross-link (Bamesberger col. 5 lines  2-9 and lines 52-57 describes UV light is directed towards a DMD and then towards a substrate in order to cure (crosslink) it) while the formable material is between the substrate and the template (Bamesberger abstract describes irradiating while the template is in contact with the polymerizable composition.)  
It would have been obvious to a person of ordinary skill in the art before the filing date to modify Sato so that the crosslinking UV light as described in Bamesberger is also directed towards the DMDs in order to customize the profiles of the ultraviolet beam in order to customize the exposure and curing and prevent unwanted exposure, see Bamesberger col. 5 lines 2-13.
Regarding claim 6, Sato meets the claimed, The imprinting system according to claim 1, wherein the first spatial light modulator and the second light modulator each include: a digital micromirror device (DMD); (Sato [0038] teaches a DMD for each modulator) a liquid crystal on silicon (LCoS) device; or a liquid crystal display (LCD). 
Regarding claim 7, Van Der Zouw  meets the claimed , The imprinting system according to claim 1, further comprising: a beam combiner; and wherein the beam combiner combines actinic radiation from the first spatial light modulator and actinic radiation from the second spatial light modulator into a combined beam; wherein the combined beam is guided to the formable material between the template and the substrate (Van Der Zouw [0174]-[0179] describes a beam combiner is used to combine the radiation from the two spatial light modulators.)
Regarding claim 8, Van Der Zouw further meets the claimed, The imprinting system according to claim 7, wherein at the beam combiner, the first set of centers are offset from the second set of centers (Van Der Zouw Figure 10B shows the described pattern overlapping from two spatial light modulators, see also [0104] and [0113],.)
Regarding claim 11, Sato meets the claimed, The imprinting system according to claim 1, wherein a first average image plane of the modulation elements of the first spatial light modulator is positioned a first distance from the plane of the formable material; wherein a second average image plane of the modulation elements of the second spatial light modulator is positioned a second distance from the plane of the formable material (Sato [0045]-[0050] describe shifting the axis of lights from each of the DMD elements by changing the tilt of the mirror elements on the DMD’s, changing the tilt of the micro-mirrors would change the average image plane of the modulation elements of each DMD).
Sato does not explicitly meet the claimed, wherein the second distance is greater than the first distance, however, Sato [0046]-[0048] teach that the mirrors on the first and second DMD’s must be tilted differently so that the light can project onto the correct size on the substrate. 
Sato [0046]-[0048] disclose that the tilt of the mirrors (average image plane) is a result-effective variable which affects the illumination on the substrate, see Sato [0046]-[0048]. It would have been obvious to a person of ordinary skill in the art to optimize the tilt of the micro-mirrors (distance of the image plane) to be larger or smaller in order to control the illumination of the substrate, see Sato [0045]-[0050].
Regarding claim 14, Sato meets the claimed, An imprinting method configured to cure formable material between a substrate and a template, (Sato [0055] describes an imprint process to pattern an imprint material (formable material) on a substrate with a mold) the method comprising: exposing the formable material between the substrate and the template to a first pattern of actinic radiation from a first spatial light modulator with a first set of modulation elements and exposing the formable material between the substrate and the template to a second pattern of actinic radiation from a second spatial light modulator with a second set of modulation elements;  (Sato [0035], [0038], and [0041] describes a first and second digital mirror device, DMD (spatial light modulator) 63A and 63B with micro-mirrors (elements) that can form a distribution pattern on a substrate to cure it, see also Sato [0060])  wherein the first spatial light modulator exposes the formable material with the first pattern while the second spatial light modulator exposes the formable material with the second pattern while the formable material is between the substrate and the template; (Sato Figure 1 and 4 show the imprint material 14 is between the substrate 11 and the mold 8) wherein at a plane of the formable material, while the formable material is being exposed to both the first pattern and the second pattern a first set of centers of the first pattern associated with centers of the first set of modulation elements overlap with a second set of interstitial points between a second set of centers of the second pattern associated with centers of the second set of modulation elements (Sato [0052] teaches a method where the optical axis of the beams reflected from the first and second DMD units illuminate mutually different areas of the substrate. When mutually different areas of the substrate are illuminated, it is inherent that the centers of the light patterns are offset.)
Sato does not meet the claimed, and the first pattern and the second pattern overlap each other; wherein at a plane of the formable material while the formable material is being exposed to both the first pattern and the second pattern, a first set of centers of the first pattern associated with centers of the first set of modulation elements overlap with a second set of interstitial points between a second set of centers of the second pattern associated with centers of the second set of modulation elements.
 Analogous in the field of imprint apparatus, Van Der Zouw describes an imprint apparatus and associated optical system with multiple spatial light modulators and meets the claimed, and the first pattern and the second pattern overlap each other; (Van Der Zouw [0174]-[0179] and [0113]describe an illumination system uses a beam combiner to overlap light from two different spatial light modulators) wherein at a plane of the formable material while the formable material is being exposed to both the first pattern and the second pattern, (Van Der Zouw [0028] describes the substrate is exposed to radiation from the illumination system) a first set of centers of the first pattern associated with centers of the first set of modulation elements overlap with a second set of interstitial points between a second set of centers of the second pattern associated with centers of the second set of modulation elements (Van Der Zouw [0104],  [0113], and Figure 10d describe how the light from two spatial light modulators 262-S and 262-P are combined such that light from 262-S and 262-P form a diagonal pattern as described.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the apparatus of Sato by combining the radiation from the spatial light modulators into the pattern described in Van Der Zouw in order to selectively transmit radiation from the spatial light modulators, see [0019].
Sato [0020] describes an irradiation unit that produces UV rays for curing but does not describe that that light is directed towards the DMDs. Sato describes heat light source is used with the DMDs which does not cure the formable material and does not meet the claimed, causing the formable material to cross-link.
Analogous in the field of imprinting systems, Bamesberger describes a lithography device that also uses DMDs and meets the claimed, causing the formable material to cross-link (Bamesberger col. 5 lines  2-9 and lines 52-57 describes UV light is directed towards a DMD and then towards a substrate in order to cure (crosslink) it.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the UV irradiation unit of Sato to be directed towards the DMDs as described with the crosslinking UV light in Bamesberger in order to customize the profiles of the ultraviolet beam in order to customize the exposure and curing and prevent unwanted exposure, see Bamesberger col. 5 lines 2-13.
Regarding claim 15, A method of manufacturing an article (Sato [0088] teaches a method for manufacturing an article) using the imprinting method according to claim 14, (Sato describes the imprinting process, see claim 14 above) the method of manufacturing an article further comprising: processing the cured formable material on the substrate; and forming the article from the processed substrate (Sato [0093]-[0094] teach processing a cured imprint material on a substrate to form an article.)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sato modified by Van Der Zouw and Bamesberger as applied to claim 1 above, and further in view of Uematsu (US 5,982,476).
Regarding claim 2, modified Sato meets the claimed, The imprinting system according to claim 1, further comprising a beam combiner wherein the beam combiner overlays the first pattern with the second pattern to form a combined pattern; (Van Der Zouw [0174]-[0179] and [0113] describe an illumination system uses a beam combiner to overlap light from two different spatial light modulators.)
Sato does not meet the claimed, wherein the first pattern of the combined pattern from the first spatial light modulator is in focus at the plane of the formable material awhile the second pattern of the combined pattern from the second spatial light modulator is not in focus at the plane of the formable material.
Analogous in the field lithography, Uematsu does not explicitly meet the claimed, wherein the first pattern of the combined pattern from the first spatial light modulator is in focus at the plane of the formable material and the second pattern of the combined pattern from the second spatial light modulator is not in focus at the plane of the formable material, however, Uematsu col. 4 lines 60- col. 5 line 6 teach that the focus conditions of the light can be varied in order to modify the distribution of the light intensity and optimize the operating conditions. 
Uematsu teaches that the focus of the light is a result-effective variable modifying the intensity of the light. It would have been obvious to a person of ordinary skill in the art before the filing date to combine the apparatus of Sato with the varied light focus as taught by Uematsu in order to optimize the light intensity and operating conditions, see Uematsu col. 4 lines 60-col. 5 line 6. 
Regarding claim 16, Van Der Zouw meets the claimed, The imprinting system according to claim 2, wherein each of the first set of centers of the first pattern overlaps one of the second set of interstitial points (Van Der Zouw Figure 10B shows the described pattern overlapping from two spatial light modulators, see also [0104] and [0113].)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato modified by Van Der Zouw and Bamesberger as applied to claim 1 above, and further in view of Bjorklund (US 2003/0210383) and Zhang (“User-defined microstructures array fabricated by DMD based multistep lithography with dose
modulation”, 2016, see NPL copy.)
Regarding claim 4, modified Sato meets the claimed, and wherein the second set of centers are aligned with the first set of interstitial points at the plane of the formable material (Van Der Zouw Figure 10B shows the described pattern overlapping from two spatial light modulators, see also [0104] and [0113].)
Sato does not meet the claimed, The imprinting system according to claim 1, wherein the first pattern at the plane of the formable material includes a first set of interstitial points; wherein each of the interstitial points in the first set of interstitial points is located equidistant between groups of neighboring elements of the first set of centers, wherein neighboring elements of the first set of centers are associated with adjacent modulation elements of the first set of modulation elements.
Analogous in the field of lithography, Bjorklund [0032] describes using a spatial light modulator to form overlapping hexagonal light patterns. Although Bjorklund does not show or describe the hexagonal arrays, Zhang Figure 5B shows a hexagonal DMD array. Figure 5B shows centers of the black initial DMD pixels being aligned with interstitial points between other initial black dots representing the DMD pixels. Combined, the hexagonal pattern described in Bjorklund and shown in Zhang meet the claimed, The imprinting system according to claim 1, wherein the first pattern at the plane of the formable material includes a first set of interstitial points; wherein each of the interstitial points in the first set of interstitial points is located equidistant between groups of neighboring elements of the first set of centers, wherein neighboring elements of the first set of centers are associated with adjacent modulation elements of the first set of modulation elements.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the lithography method of Sato with the hexagonal pattern of Bjorklund and Zhang in order to provide a constant illumination intensity over the surface of the substrate, see Bjorklund [0032].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato modified by Van Der Zouw and Bamesberger as applied to claim 7 above, and further in view of Zheng (US 2019/0224918) and Matsumoto (US 2016/0046045).
Regarding claim 9, Sato meets the claimed The imprinting system according to claim 7, further comprising: wherein the first pattern of actinic radiation includes a first set of subpatterns, each particular subpattern in the first set of subpatterns is associated with a particular modulation element of the first spatial light modulator; wherein the second pattern of actinic radiation includes a second set of subpatterns, each particular subpattern in the second set of subpatterns is associated a particular modulation element of the second spatial light modulator (Sato [0040]-[0041] teach the DMDs have individual micro-mirrors (elements) that can be tilted and controlled to make distributions (subpatterns) of light (actinic radiation) to illuminate the substrate.)
Modified Sato does not meet the claimed, one or more optical components positioned between the first spatial light modulator and the beam combiner; wherein the one or more optical components are configured to control a first average size of subpatterns in the first set of subpatterns to be greater than a second average size of subpatterns in the second set of subpatterns.
Analogous in the field of microlithography, Zheng meets the claimed, one or more optical components positioned between the first spatial light modulator and the beam combiner (Zheng [0058] teaches an optical system including a focusing lens (optical component) after a light source (DMD) and before a beam splitter.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the repent invention, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the apparatus of modified Sato with the focusing lens prior to the beam splitter of Zheng because the focusing lenses are known optical systems to direct a light wave to cure material, see Zheng [0058].
Zheng teaches optical light components between a light modulator and a splitter but does not meet the claimed, wherein the one or more optical components are configured to control a first average size of subpatterns in the first set of subpatterns to be greater than a second average size of subpatterns in the second set of subpatterns.
Analogous in the field of lithography, Matsumoto does not explicitly meet the claimed, wherein the one or more optical components are configured to control a first average size of subpatterns in the first set of subpatterns to be greater than a second average size of subpatterns in the second set of subpatterns, however, Matsumoto [0052] describes how lenses (optical components) can change the width of the light. Matsumoto [0052] describes that the width (size) of the light can be changed in order to efficiently use the light intensity of the light without decreasing it. 
Matsumoto discloses that the width of the light (size of the subpatterns) is a result-effective variable affecting the efficiency of the light usage. It would have been obvious to a person of ordinary skill in the art before the filing date to modify the width of the light using the lenses as described in Matsumoto [0052] in order to effectively use the light intensity of the light, see Matsumoto [0052]. See MPEP §2144. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sato modified by Van Der Zouw and Bamesberger as applied to claim 1 above, and further in view of Burrow (US 2012/0082943) and Matsumoto (US 2016/0046045) .
Regarding claim 13, Sato meets the claimed, The imprinting system according to claim 1, further comprising: a template chuck configured to hold the template; (Sato [0026] teaches a mold chuck (template chuck) that holds the mold) a substrate chuck configured to hold the substrate; (Sato [0028] teaches a substrate chuck that holds the substrate) a dispensing system configured to dispense the formable material onto the substrate; (Sato [0029] teaches a dispenser that supplies imprint material (formable material) onto the substrate) a positioning system configured to bring the template into contact with formable material; (Sato [0027] teaches a mold driving unit (positioning system) that brings the mold (template) into contact with the imprint material) a first actinic radiation emitter configured to illuminate the first spatial light modulator; a second actinic radiation emitter configured to illuminate the second spatial light modulator; (Sato [0038] each two heating light sources 62A and 62B (first and second actinic radiation emitters) that illuminate the DMD units.) 
Sato does not meet the claimed, and a third actinic radiation emitter configured to illuminate formable material between template and the substrate with actinic radiation which has not been modulated by the first spatial light modulation and the second light modulator.  
Analogous in the field of lithography, Burrow meets the claimed, actinic radiation which has not been modulated by the first spatial light modulation and the second light modulator (Burrow [0042] teaches a reference beam that enters a splitter separately that has not gone through a DMD.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the lithography apparatus of Sato with the third beam of Burrow in order to provide a reference beam, see Burrow [0042].
Although Burrow teaches a separate beam, Burrow does not explicitly teach the beam comes from a third emitter and does not explicitly meet the claimed, and a third actinic radiation emitter configured to illuminate formable material between template and the substrate.
Analogous in the field of lithography, Matsumoto meets the claimed, and a third actinic radiation emitter configured to illuminate formable material between template and the substrate (Matsumoto [0033] and Figure 2B teach multiple LD light sources for multiple beams of light, Figure 2B shows three LD sources, Matsumoto Abstract describes the light beams from the heating unit cure the substrate.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the apparatus of Sato and the third beam of Burrow with the third emitter of Matsumoto because a light source is a known device to emit a light beam in a lithography apparatus, see Matsumoto [0033]. 

Claims 3, 5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato modified by Van Der Zouw and Bamesberger as applied to claim 11 or Sato, Van Der Zouw, Bamesberger and Uematsu, Bjorklund, Zhang, Zheng, or Matsumoto as applied to claims 2, 4, 9 or above, and further in view of Washiyama (US 2012/0050705).
Regarding claim 3, Sato does not meet the claimed, The imprinting system according to claim 2, wherein a difference between a first projected pitch of the first pattern at the plane of the formable material and a second projected pitch of the second pattern at the plane of the formable material is less than 10% of the first projected pitch.
Analogous in the field of lithography, Washiyama does not explicitly meet the claimed, The imprinting system according to claim 2, wherein a difference between a first projected pitch of the first pattern at the plane of the formable material and a second projected pitch of the second pattern at the plane of the formable material is less than 10% of the first projected pitch, however, Washiyama [0010] teaches that the pitch of light modulation exposure points can be modified so that the exposure points are distributed evenly. 
Washiyama teaches that the pitch is a result effective variable modifying the distribution of the exposure. It would have been obvious to a person of ordinary skill in the art before the filing date to combine the lithography apparatus of Sato with the pitch optimization as described in Washiyama in order to evenly distribute the exposure, see Washiyama [0010].

Regarding claim 5, Sato does not meet the claimed, The imprinting system according to claim 4, wherein an average distance between the first set of interstitial point and the second set of centers is less than 10% of an average projected pitch of the first pattern at the plane of the formable material.
Analogous in the field of lithography, Washiyama does not explicitly meet the claimed, The imprinting system according to claim 4, wherein an average distance between the first set of interstitial point and the second set of centers is less than 10% of an average projected pitch of the first pattern at the plane of the formable material, however, Washiyama [0010] teaches that the pitch of light modulation exposure points can be modified so that the exposure points are distributed evenly. 
Washiyama teaches that the pitch is a result effective variable modifying the distribution of the exposure. It would have been obvious to a person of ordinary skill in the art before the filing date to combine the lithography apparatus of Sato with the pitch optimization as described in Washiyama in order to evenly distribute the exposure, see Washiyama [0010].

Regarding claim 10, Sato as modified by Matsumoto describes, The imprinting system according to claim 9, wherein the one or more optical components are configured to while at the same time also controlling the first average size of subpatterns to be greater than the second average size of subpatterns (Matsumoto [0052] describes that the width (size) of the light can be changed in order to efficiently use the light intensity of the light without decreasing it.)
 Sato does not meet the claimed, one or more optical components are configured to control a difference between a first projected pitch of the first pattern at the plane of the formable material and a second projected pitch of the second pattern at the plane of the formable material to be less than 10% of the first projected pitch 
Analogous in the field of lithography, Washiyama does not explicitly meet the claimed, The imprinting system according to claim 9, wherein the one or more optical components are configured to control a difference between a first projected pitch of the first pattern at the plane of the formable material and a second projected pitch of the second pattern at the plane of the formable material to be less than 10% of the first projected pitch, however, Washiyama [0010] teaches that the pitch of light modulation exposure points can be modified so that the exposure points are distributed evenly. 
Washiyama teaches that the pitch is a result effective variable modifying the distribution of the exposure. It would have been obvious to a person of ordinary skill in the art before the filing date to combine the lithography apparatus of Sato with the pitch optimization as described in Washiyama in order to evenly distribute the exposure, see Washiyama [0010].
Regarding claim 12, Sato does not meet the claimed, The imprinting system according to claim 11, wherein a first average projected pitch at the plane of the formable material of modulation elements of the first spatial light modulator is within 10% of a second average projected pitch at the plane of the formable material of modulation elements of the second spatial light modulator.
Analogous in the field of lithography, Washiyama does not explicitly meet the claimed, The imprinting system according to claim 11, wherein a first average projected pitch at the plane of the formable material of modulation elements of the first spatial light modulator is within 10% of a second average projected pitch at the plane of the formable material of modulation elements of the second spatial light modulator, however, Washiyama [0010] teaches that the pitch of light modulation exposure points can be modified so that the exposure points are distributed evenly. 
Washiyama teaches that the pitch is a result effective variable modifying the distribution of the exposure. It would have been obvious to a person of ordinary skill in the art before the filing date to combine the lithography apparatus of Sato with the pitch optimization as described in Washiyama in order to evenly distribute the exposure, see Washiyama [0010].

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.
Applicant argues with respect to claim 1 that Sato does not overlap the patterns from the two spatial light modulators. Examiner agrees this is not taught by Sato but upon further search and consideration, Van Der Zouw is cited to describe the overlap. 
Applicant argues that claim 2 requires the formable material to be exposed to the combined pattern while simultaneously focusing one pattern and unfocusing another which is not taught by the cited references. Examiner disagrees. Simultaneous overlap is taught by Van Der Zouw. Although Sato and Van Der Zouw do not describe altering the focus, Uematsu describes altering the focus of the pattern. 
Regarding claim 10, Applicant argues that the cited references do not disclose adjusting pitch in a single exposure system because Washiyama is a multiple exposure or sequential exposure system. This is not persuasive. Washiyama describes an apparatus capable of modifying the pitch. Zeng and Matsumoto discuss varying size. Claims 9 and 10 disclose “one of more optical components” are configured to control pitch or size. This is met by the combination of references. When combined onto a single apparatus, the combination of elements can perform adjusting pitch and size at the same time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        

/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744